 632DECISIONSOF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER RECOMMENDED that the complaint be dismissed insofar as it allegesthat Respondent refused to bargain by refusing to sign a contract on April 22 and26, 1966.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain with Teamsters, Chauffeurs, Helpers andTaxi Cab Drivers Local Union No. 327, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, asthe collective-bargaining representative of the employees in the appropriateunit as found in the Trial Examiner's Decision.WE WILL NOT in any like or similar manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form,join, or assist said Local Union No. 327, or any other labor organization, tobargain collectively through representatives of their own choosing or to engagein other concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities.WE WILL, upon request, bargain collectively with the above-named labororganization as the exclusive bargaining representative of all employees in thefollowing unit with respect to rates of pay, wages, hours of employment, andother conditions of employment, and if an understanding is reached, embodysuch understanding in a signed agreement. The bargaining unit is:All production and maintenance employees at our Smyrna, Tennessee, plantincluding the truckdriver, but excluding all office clerical employees, profes-sional employees, guards, and supervisors as defined in the Act.All our employees are free to become, remain, or refrain from becoming orremaining members of said Local Union No. 327, or any other labor organization.GREER STOP NUT COMPANY, A DIVISION OFKAYNAR MANUFACTURING CO., INC.,Employer.Dated-------------------By-------------------------------------------(Iiepresentative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice, or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 746Federal Office Building, 167 North Main Street, Memphis, Tennessee 38103, Tele-phone 534-3161.Channel Master CorporationandLocal Union No. 445, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America.Cases 3-C A-PU40 and N0 4.2. Janu-ary 5, 1967DECISION AND ORDEROn July 14, 1966, Trial Examiner John H. Eadie issued his Deci-sion in the above-entitled proceeding, f riding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that the Respondent had not162 NLRB No. 59. CHANNEL MASTER CORP.633engaged in certain other unfair labor practices and recommendedthat such allegations of the complaint be dismissed. Thereafter, theGeneral Counsel and Respondent filed exceptions to the Decision andsupporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor. Relations Board hasdele-ated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial. Examiner madeat, the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was held before Trial Examiner John H. Eadie in Ellenville,New York, on various dates starting on February 28 and ending on March 18,1966, on the complaint of the General Counsel and the answer of Channel MasterCorporation, herein called the Respondent.' The issues litigated were whether theRespondent violated Section 8(a)(1), (3), and (5) of the National Labor RelationsAct, as amended. At the conclusion of the General Counsel's case and at the con-clusion of the whole case the Respondent moved to dismiss the complaint. Rulingwas reserved. The motion to dismiss is disposed of as hereinafter indicated.After the conclusion of the hearing the General Counsel and the Respondentfiled briefs with me. Both parties also filed motions to correct the transcript oftestimony. The Respondent opposed the General Counsel's motion in part. Themotion of the General Counsel, insofar as it is not opposed by the Respondent, andthemotion of the Respondent are granted. The General Counsel's motion, theRespondent's motion, and its answer to the General Counsel's motion are receivedin evidence as Trial Examiner's Exhibits 1, 2, and 3, respectively.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe Respondent is a New York corporation with an office and place of businessinEllenville,New York, where it is engaged in the manufacture, sale, and dis-tribution of television antennas, accessories, aluminum tubing, and related products.During the period of 12 months preceding the issuance of the complaint, theRespondent purchased and had delivered to its Ellenville plant goods and materialsvalued in excess of $50,000, of which goods and materials valued in excess of$50,000 were transported to said plant directly from States of the United Statesother than the State of New York. During the same period, the Respondent manu-factured, sold, and distributed products valued in excess of $50,000, of which prod-ucts valued in excess of $50,000 were shipped from its Ellenville plant directly toStates of the United States other than the State of New York.1Local Union No. 445, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called the Union, filed the charge in Case .R-CA-2440 onSeptember 4, 1964, and the charge in Case 3-CA-2742 on August 31, 1965. The complaintissued on November 16, 1965. The General Counsel issued an amended complaint onJanuary 24, 1966. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint alleges, the Respondent's answer admits, and I find that theRespondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent concedes, and I find, that the Union is a labor organizationwithin the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundOn September 30, 1963, the Regional Director for Region 3 certified the Unionas the exclusive representative of the Respondent's over-the-road truckdriversexcluding local drivers and all other employees. The over-the-road drivers consistedof drivers in the Respondent's "light fleet," "heavy fleet," and "refrigerated fleet."In October and November of 1963, two unfair labor practice charges were filedagainst the Respondent. The November charge was filed by the Union. A hearingon the consolidated cases was held before a Trial Examiner in Ellenville on May 5and 6, 1964. In its Decision rendered on September 25, 1964,2 the Board foundthat the Respondent had violated Section 8(a)(1) and (3) of the Act The Boardfound that a provision in the Respondent's profit-sharing retirement plan was dis-criminatory in that it provided "nonrepresentation by a union as a requirement forparticipation," and that the Respondent considered the "heavy-duty" drivers to be"the union instigators." The Board ordered that the discriminatory provision in theretirement plan be eliminated.As stated above, the charge in Case 3-CA-2440 was filed on September 4, 1964.This charge alleged violation of Section 8(a)(1) and (5) of the Act. On March 17,1965, the Regional Director approved a Settlement Agreement of that case; and onAugust 23, 1965, the Acting Regional Director notified the Respondent that thecase was closed subject to continued observance of the terms of the Settlement Agree-ment.On November 16, 1965, the Regional Director, having found that theRespondent had not complied with its terms, withdrew the Settlement Agreement.B. The negotiationsThe Union received its certification on September 30, 1963. On October 15, itwrote to theRespondentasking fora meeting datein order tocommence negotia-tions for a contract. The Respondent did not reply. On October 23 the Unionagain wrote to the Respondent, suggesting a time and place for a meeting or anyalternativedate convenientto the Respondent. The Respondent replied by letter,dated October 24, 1963, in which it stated only that it had moved the Board toreconsider its denial of the Respondent's request for review in the representationmatter. The denial of the Respondent's motion to reconsider having issued on Octo-ber 30, 1963, Raymond Ebert,businessrepresentative of the Union, called LouisBerger, general counsel and member of the board of directors of the Respondent, onor about November 4. As a result of this call, a tentative meeting date was set forNovember 14, subject to the availability of Harry Resnick, president of theRespondent. Berger wrote to Ebert on November 7, stating that Resnick was notavailable for November 14 and suggesting November 21 as a meeting date. Thepartiesmet as scheduled on November 21, 1963. Thereafter, they met on approxi-mately 22 occasions. Ebert was the principal negotiator for the Union. Henry Maier,an employee and shop steward for the Union, attended some of the meetings. Ber-ger was the principal negotiator for the Respondent until August 11, 1964. On andafter that date Francis Conrad, attorney for, the Respondent, attended the meet-ings alongwithBerger.At the meeting held on November 21 Berger, Resnick, and Harold Stengel,Respondent's personnel director, were present. After Ebert presented the Union'sproposed contract, he asked Berger to discuss it with him. Berger refused, sayingthat it would save time at subsequent meetings if he first read through the pro-posed contract and noted any questions that he might have. It was agreed that theparties would meet again on January 15, 1964. Before leaving the meeting, Bergertold Ebert, "You know, Roy, we've got a lot at stake here . .. . You represent avery small minority of the employees in that plant . . . . If it was a question just2ChannelMaster Corporation,148 NLRB 1343 CHANNEL MASTER CORP.635for uniondrivers, I don't think we would have so much trouble, but there isanother thousand people in the plant.3 We have to consider them. They are alllookingto seewhat happens here. This is a very important step which the Com-pany is taking. Mr. Resnick is very concerned about this."The parties met as scheduled on January 15, 1964. At the opening of the meet-ing, Berger stated that the Respondent would not agree to any article or any pro-vision of the Union's proposed contract until there was total agreement on thewhole contract. In this connection he said that he might suggest adding, deleting,or changing language with respect to some of the Union's proposals, but that thisdid not mean that he was agreeing to any specific proposal. Although Ebert pro-tested that this would make bargaining "extremely difficult" and suggested that thepartiesmark a clause "okay" and set it aside as agreement was reached, Bergerrefused. Berger then requested that they start to read together the Union's proposedcontractEbert stated, "I suggested that a month and a half ago. You suggestedyou would have questions for us. Now, do you have any questions?" Berger replied,"The questions will come up as we read it." They then started to read the Union'sproposed contract. Berger suggested some changes and Ebert agreed to them.Meetings were held on January 29 and February 5. At these meetings theRespondent suggested a number of deletions and additions to the Union's proposedcontract. The union agreed to some of them. At the meeting held on February 5,Ebert asked that the Respondent agree to those clauses which had been changed inaccordance with its suggestions. He told Berger that they were "absolutelygettingnowhere" unless they could "okay something, put it aside, move on to somethingelse " Berger refused to agree to this. He stated that the reading of the Union's pro-posed contract was "good" because he was getting Ebert's "thinking on articles andsections of the contract" and Ebert was getting his. Berger said that after they hadfinished reading through the Union's proposed contract together, he would submitthe Respondent's counterproposal. They discussed the date of their next meeting.Berger did not want to meet until after the hearing in the pending unfair laborpractice case was concluded, but finally agreed to meet at 1 p.m. on February 26 4However, he stated that he would not agree to meet again after that date until thehearing was over.The hearing, scheduled originally for March 11, was rescheduled several timesat the Respondent's request. As stated above, it was finally held on May 5 and 6-Between February 26 and May 6 the Union did not ask the Respondent for ameeting date. Ebert spoke to Berger on May 6 immediately after the conclusion ofthe hearing. He requested a meeting between the parties "as soon as possible tocommence negotiations again." He suggested that they have a meeting that after-noon. Berger replied that he had to prepare a brief on the unfair labor practicecase, that this would "take some time," and that Ebert should contact him later fora meeting date.Sidney Gaines, the Union's attorney, sent the following letter, dated May 6, 1964,to Berger:I represent Local 445, I. B. T.I have been advised by this Local Union that it has had difficulty in airang-ing a meeting with you for the purpose of concluding negotiations for a Col-lective Bargaining Agreement.Our client would like to devote Thursday and Friday, May 14th and 15th,1964 to the holding of such meetings. If agreeable to you, please communicatewith the undersigned so that a mutually agreeable time and place can beworked out.I shall await your advice.On May 11, 1964, Berger answered the above letter as follows:This is to acknowledge receipt of your letter of May 6th, 1964.I find it strange indeed that you should have been advised by your Localthat it has had difficulty in arranging a meeting with me. I last heard from yourMr. Ray Ebert on February 26th when he failed to appear at a pre-airanged3The record discloses that there were approcnnately 35 drivers in the appiopriate unit4 Ebert called Berger during the morning of February 26 and told him that he would notbe able to attend the meeting George Shaeffer, a representative of the Union who hadattended other meetings between the parties, appeared at Berger's office about 1 20 pin.on February 26 He told Berger that lie could not proceed without Ebert. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting to be held in my office on that day when my client and I were ready toproceedOur only word from your Local since, has been in the form of acharge filedMarch 20th, 1964, Case No. 3-CA-2305, for refusal to bargainwhich charge was withdrawn by letter of approval from the National LaborRelations Board dated April 17th, 1964.My schedule for the balance of this month, including the present SupremeCourt Trial Term in Ulster County, makes it difficult for me to agree upon aspecific date or dates. In addition, I shall have to consult with Mr. HarryResnick, President of Channel Master Corporation as to his availability.I shall advise you in due course.Gaines wrote again to Berger on May 19, requesting him to specify "two daysduring the first ten days in June" as meeting dates. Berger by letter, dated June 1,1964, replied as follows:This is in reply to your letter of May 19, 1964.Itwas agreed with your Mr. Raymond F. Ebert at the outset of negotiationsthat he would not request that we meet for two consecutive days.Itwill be agreeable that our next meeting take place on June 11th, 1964 atmy office at 1:00 P.M.The parties met as scheduled on June 11. Resnick was not present. Ebert andBerger finished the reading of the Union's proposed contract. The Union agreedto some of the Respondent's suggested changes. However, Berger continued torefuse to agree to any one of the clauses even when changed at his suggestion. Hestated that "these changes would all be incorporated" in the Respondent's counter-proposal.Concerning the conclusion of the meeting, Ebert testified credibly asfollows :when we concluded our session for that day, and we were discussingwhen we would meet again; Mr. Berger was unable to give us a date and thereason that he said that he had to put together his counter proposal to ourproposal for the collective bargaining agreement. And he said, "I just can'ttellyou how long this is going to take." He suggested, "You call me in acouple of weeks and in the meantime, if you would send me any literature thatyou have on your hospitalization, your welfare program and pension programso we can study that and use that if we find that we could," and that is howwe left off at that meeting. And again, at this meeting, Mr. Berger pointed outthis was a very serious step the Company was taking, that they had a thousandother employees who had no Union affiliation and they wanted to be very cer-tain that they did the right thing in this particular case.I suggested we meet sooner, within three or four weeks at the most.... But he would not agree to any date because he had this work that hewanted to do and he wanted to have this proposal completely finished. Heused the words, he said, "It would be so complete and so fair that I feel afteryou have read it that the Union will accept it." He said, "That is how fairour proposal is going to be."On June 15 Ebert sent Berger the following letter:As promised at the conclusion of our collective bargaining session lastThursday, June 11, we are enclosing herewith a booklet explaining in detailthe various 445's hospitalization and pension program.The program, hospitalization and pension, proposed for your employees isdescribed in the Freight Division section of this booklet.As you promised, please advise this week when your counterproposal will beready.Berger answered Ebert's letter by letter, dated June 19, 1964, as follows:Thank you for forwarding to me a copy of the Welfare Plan which Irequested at our negotiating meeting last week. Since it is new to us we willgive it the careful study it requires.As you were informed at our last meeting, the counterproposal you requestednecessitates a current review of your entire contract proposals. In view ofthe length of the proposed contract, your just-completed explanation of itsprovisions, and the seriousness and care with which we desire to consider CHANNEL MASTER CORP.637your demands, it appears that such counter-proposal will not be completedbefore late July or early August.We appreciate your present desire for a quick presentation of our counter-proposal.However, in the light of the foregoing, I am sure you can under-stand that the time set forth above will be required for proper considerationof such counter-proposal.On June 25 Ebert sent the following letter to Berger:We cannot permit negotiations to drag out interminably. There is nothingso complex or novel in our contract proposals which would necessitate afurther delay of more than two months.We do not believe you are bargaining in good faith. If you really desireto reach an agreement you can evidence your intent by meeting with usquickly and negotiating until a contract is signed.We shall expect to hear from you on or before July 1, 1964 to fix amutually satisfactory time and place.Berger replied to Ebert by letter, dated June 26, 1964, as follows:I take extreme issue with the contents of your letter of June 25th.We, at all times, have been bargaining in good faith and strong exceptionis taken to your statement that we are not doing so.At our negotiating meeting on February 5th, you agreed that you wouldmeet with us on February 26th, but you failed to appear on that day. Inyour absence, Mr. Shafer advised that you would call me within a day ortwo thereafter to arrange a new meeting date. However, the next word I hadfrom you or the Union was a letter from your Counsel, Mr. Gaines, datedMay 6th, and thereafter it was mutually agreed to meet on June 11th. Not-withstanding this delay on your part, you saw fit on Marcn 20, 1964 to havea charge filed against us for refusal to bargain, which charge was withdrawnwith the approval of the National Labor Relations Board, as we were advisedby letter dated April 17, 1964.The Channel Master plant will be on vacation for most of the month ofJuly.The previously advised date for our reply to your proposals was notsubmitted for the purpose of dragging out our negotiations, and I wouldfurther point out that your reference to "a further delay of more than twomonths" is, in any event, most inaccurate.As has been stated to you on many prior occasions, and as set forth inour letter to you of June 19th, this matter will be given our most seriousattention and it is for this reason and the others set forth in that letter thatwe cannot submit a reply to your demands prior to the date set forth therein.On July 27 Ebert sent Berger the following letter:Ithas been six weeks and four days since our last negotiating session andstillno word from you as to the date of our next meeting.In an effort on our part to bring these negotiations to a conclusion, we aresetting aside August 5, 6 and 7, for negotiations with you. Of course, if youdesire to meet earlier, we will be ready and available.Kindly confirm the above dates by return mail.The parties met again about 1 p.m. on August 11, 1964. Berger, Conrad, andStengel represented the Respondent. Berger stated that Conrad was "the chiefnegotiator for the Company from here on out." Ebert asked for the Respondent'scounterproposal. Concerning the Respondent's reply to this request, Ebert testifiedcredibly as follows:Mr. Conrad said, "We will use your proposal and we will work off yourproposal."And I turned to Mr. Berger, who was standing behind his desk,and said, "Mr. Berger I am here and I expect a complete counter proposalfrom the Company. This is what I have been waiting for. This is why wejusthad a two month delay. This is why we went through the type ofnegotiationswe went through for a whole year. You were going to submitinwriting to us, a complete contract." And I reminded him that he said itwould be so fair, after we read it, we would sign it and I said I might justdo that, where is it, let me have it, . . .He would not answer.After the above conversation Ebert and Conrad argued back and forth, withthe former asking for the Respondent's counterproposal and the latter insisting 638DECISIONSOF NATIONALLABOR RELATIONS BOARDthat they start reading at the beginning of the Union's proposed contract. Finally,Ebert agreed and read through the Union's proposal. With respect to seniority,Conrad stated that he would present the Respondent's position "in writing" at thenext meeting. During the reading of the Union's proposed contract, the Respond-ent'srepresentatives suggested changes Some of these changes had been suggestedby Berger and accepted by Ebert at previous meetings. Berger again stated thatthe Respondent would not agree to any specific clause until agreement was reachedon the whole contract. At the end of the meeting Ebert suggested that the partiesmeet again the following week. Berger said that this was impossible as he had"prior commitments," but that he was available for September 3. Ebert acceptedthis date.At the conclusion of the meeting held on September 3, Berger suggested thatthe next meeting be set for September 25. When Ebert requested an earlier date,Berger refused, saying that he had "private commitments in between." 5 At some-time before September 25 Berger called Ebert and postponed the meeting until9 a.m. on September 29. He again called Ebert and postponed the meeting until10 a.m.-The meeting of September 29 lasted about 21/2 hours It was interrupted byBerger who stated that he had an appointment with an agent of the Board. Bergerand Conrad suggested that the next meeting be set for the third week in October.Ebert objected, saying that they would have to have a meeting "much sooner" asthey had made "absolutely no progress at this meeting." The Respondent's repre-sentatives refused to agree to an earlier date. The meeting adjourned without adate being set. Ebert called Berger about a week later. They agreed to hold thenext meeting on October 30.At the meeting of October 30 the Respondent submitted its written proposalfor "Grievance Procedure and Arbitration." The entire meeting was devoted toa discussion of this proposal. Meetings were held on November 5 and 24. At thelattermeeting seniority was discussed. The Respondent's representatives statedthat they would present their position on seniority "in writing" at the next meeting.At the next meeting, held on December 2, Ebert asked for the Respondent'swritten proposal on seniority. Conrad answered, "We are not in agreement in sub-stance, and therefore, we have nothing in writing for you at this time." Ebert thenreferred to the seniority provision in the Respondent's booklet, entitled "YourjobwithChannelMaster," and asked Conrad if the Respondent's position onseniority was "different than the rest of the employees in the plant." The partiesdiscuss°d the question of seniority for 2 or 3 hours, but no agreement wasreached.The parties next met on December 29, 1964. Among other matters they dis-cussed the Union's "health, welfare and pension" plan and the Respondent's "profit-sharing plan." Berger told Ebert that he had reviewed the plans with Resnick andthat they had found that the Union's plan was "a lot cheaper" than the Respond-ent's plan. Ebert replied that he had not made a comparison. Berger then said,"I am going to tell you what kind of a guy Harry Resnick is. He said that themen can have either plan, they can have.the Retirement Profit-Sharing Planof the Company's [sic] or they can have the Union plan, even though the Com-pany's is more expensive " The parties also discussed overtime at this meeting.6Itwas agreed that Stengel would "run a survey" to find out what the cost wouldbe to the Respondent under the Union's overtime proposal.At the meeting held on January 19, 1965, Ebert asked for the results of thesurvey on overtime. Stengel replied that he did not make the survey. The partiesthen discussed the question of overtime for about 1 hour. Berger stated that theRespondent would not pay overtime after 9 hours and asked why the Union wouldnot be satisfied with overtime after 46 hours. Maier asked what assurance did theemployees have that they would work more than 46 hours per week.? Bergerasked him how many hours he was working at the time. When Maier replied thathe was working 60 or 70 hours per week, Berger said that there was "no reason"why he should not continue to work the same number of hours. At the con-clusion of the meeting the parties discussed the next meeting date. The Respond-5As noted above,the charge in Case 3-CA-2440 was filed by the Union on Septem-ber 4, 19646 The Union was asking for daily overtime for work after 9 hours The Respondent paidovertime to its drivers for work after 46 hours per week9With theexception of the Refrigerated Fleet,at all material times herein the driverswere working under a guaranteed workweek of 46 hours CHANNEL MASTER CORP.639ent's representatives stated that no date was available until March 2, since Conradwould be away for personal reasons.Ebert started the meeting held on March 2 by stating that the parties had done"a lot of talking," that they knew the positions of each other, and that he thoughtthat the time had arrived for an agreement to be "hammered out." He suggestedthat they start with "Article I" of the Union's proposedagreement.The Respond-ent's representatives agreed.During the meeting some few of the Union's pro-posals, including language, were agreed to by the parties. Although the meetinglasted about 4 hours, the discussion between the parties covered only the firstthree articles of the proposed contract.The meeting held on April 5 lasted about 3 hours. Discussion was confined toseniority.The parties next met on April 29. Ebert opened the meeting by stating that hehad "a deadline to meet" as the employees had indicated to him their intentionto go on strike on April 30 unless "substantial progress" on a contract was madeat the meeting. Berger stated that he would not negotiate if there was "talk of astrike."However, after Berger and Conrad left the room, they returned andannounced that they were ready to proceed. When they reached article 7 of theUnion's proposed contract, Ebert referred to the Respondent's written proposalon grievance and arbitration. He asked if the parties were in agreement on that.Conrad answered, "Yes." When they started to discuss the pension plan, Bergerstated that Resnick wanted "those employees who joined the Union to have theUnion's Pension Plan and those employees who did not join the Union to becovered by the Company's Profit-Sharing Retirement Plan." 8 Ebert rejected thisproposal, saying that he did not think it would be legal and that the partieswould have to agree on one or the other. He reminded Berger that he (Berger)had stated at a previous meeting that the Union "could elect to, take either theCompany plan or the Union plan," and that he (Ebert) had so informed theemployees. At the end of the meeting Ebert told Conrad and Berger that therewould be no strike, as in his opinion "substantial progress" had been made. Theparties agreed to meet again on May 5.On May 3 Ebert and Berger had a telephonic conversation. Ebert said that theparties were "awfully close to an agreement," and asked him what he could do ona wage increase. Berger offered a wage increase of 10 cents an hour effective 12months from the date of the signing of the contract. Berger said that if this offerwas accepted, "everything else would be as is." Ebert asked if that meant that pro-visions "like the steward situation" already agreed to would be in the new contract.Berger answered, "Certainly any areas . . . already agreed to, that would be coveredby my meaning, . . . the expression as is." Berger also told Ebert that the partieswould have to agree "on specific language" for the contract at the next meeting.At the meeting held on May 5 Commissioner Palmer of the Mediation Servicewas present. At the start of the meeting Berger asked Ebert if he had prepared acontract in accordance with their previous conversation. Ebert replied that he hadnot because the language was "too hazy" and the wage offer was not satisfactory.When Berger asked if the Respondent's wage offer was accepted, Ebert said thatitwas not. Berger said, "Why didn't you tell me that? What are we meeting heretoday for?" Ebert replied to the effect that he wanted to see if he could get theRespondent to increase its offer "a little bit." After discussion between the parties,Berger and Conrad called Resnick. Berger then offered to make the wage increaseeffective in 9 months provided the term of the contract was for 3 years. Ebert saidhe would submit the offer to the union members.A union "ratification meeting" was held on Sunday, May 9. Ebert advised theemployees of the articles that had been agreed upon tentatively by the parties,including the wage offer. The membership rejected the proposed contract.Negotiations were conducted on May 12 and 20. As a result of thesenegotia-tions, Berger told Ebert that the Respondent would agree to the Union's seniorityproposal "for purposes of layoff and rehire only," 9 and to the maintenance ofmembership clause. He stated that the Respondent also would agree to the Union'swage demand for "five cents now and five cents in one year," and to 2 years forthe termination date of the contract. Berger told Ebert that "the specificlanguagewould have to be reviewed and discussed and agreed upon at our next meeting."SMaier was present at this meeting.b The Respondent maintained separate seniority lists for each fleet of its drivers. TheUnion proposed one list for all drivers 640DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Union held a ratification meeting on May 23. The members accepted theoffers as proposed by the Respondent.On or about May 24 Ebert called Bergerand advised him of the ratification meeting. They arranged for a meeting betweenthe parties on June 4.Berger opened the meeting held on June 4 by stating that Resnick was "veryadamant" on his proposalfor profit sharing and retirement,and that the Respond-entmust have a 3-year agreement.Ebert accused Berger of"kidding." Bergerreplied that he was not kidding and that it was a-"seriousmatter"as Resnick wasfirm in his position.Ebert told Berger that he(Berger)previously had agreed thatall employees in the unit could have the Respondent'sprofit-sharing plan. Bergeranswered that at the meeting held on April 29 Ebert had said that the Respondentcould choose either its plan or the Union's.Ebert stated that at the ratificationmeeting held on May 23 the employees had elected to retain the Respondent'sprofit-sharing plan, and that they had accepted the proposed agreement with theunderstanding that it was for two years.Ebert said,"I am certainly not going tostart discussing this all over again...We have nothing to discuss. . . We havean. agreement and I am not going back to the men." Ebert then picked up hispapers and put on his coat.When Berger asked him where he was going,he replied,"I am going to get out of here."Berger asked if his leaving meant a strike. Ebertsaid that it did.When Berger asked him to "sit down,"Ebert answered,"I'll sitdown if we have something to discuss.I am here today to put into the contract thislanguage, and I am not here to negotiate on any item. . . Clear up the language,make it read a little better.I am not here to discuss a serious item like retirement,profit sharing and duration of the agreement and enter into any negotiations withyou over that."He proposed that they"initial some draft of this language so thatwhen the typist brought the copy back we wouldn'tget involved in any hassle."Berger said that that procedure would take"too long." He suggested that Ebertdraft the contract in accordance with the agreements of the parties. Ebert agreedto do this. However,at the insistence of Ebert,the language of the maintenance-of-membership and "reopener"clauses was approved.The Respondent submittedtoEbert its written proposal for a "Management Rights Clause" during thismeeting.An attempt was made to reach Resnick by telephone to get his approval onincluding in the contract the Respondent's profit-sharing plan for all employees andon limiting the contract to 2 years. They were unable to reach Resnick. It wasunderstood that Ebert would include these items in drafting the contract.Conradspecified that language should be inserted in the draft so that the Union wouldhave no control over the Respondent'sprofit-sharing plan. Ebert agreed to do this.As will be discussed hereinafter,during the early part of May the Respondenthad reduced the weekly hours of work of the driversin itsheavy fleet. Contraryto usual practice,their hours for the most part were limited to the 46-hour weeklyguarantee.Ebert and Maier mentioned this to Berger at the close of the meetingheld on June 4. Berger asked Stengel if this was correct. When Stengel repliedthat it was,Berger said to Ebert, "There is an obvious answer to that. We werefaced with a strike.We made other arrangements to haul our material." Ebertanswered,"Well, do you think things are going to get back to normal.That strikethreat has been off for over a month."Berger then said,"Well, things should begetting back to normal now."Using his notes,Ebert drafted the contract in accordance with his understandingof what the parties had agreed upon. It included in article 11, entitled "UnionMembership,"an escape clause, and in article XI, entitled"Accidents,SafetyViolations,Etc.," the language "in any civil court." Ebert presented the draft toTheodore Daley, secretary-treasurer of the Union, for his approval.Daley objectedto the escape clause and the word"civil."Although Ebert pointed out that he hadagreed to these items and that the employees had ratified the contract,Daley hadthe pages in question retyped with the deletions.The contract with a coveringletter, dated July 1,1965, was sent by Daley to Berger. The latter states in partas follows:Enclosed herewith you will find the proposed draft of our newly negotiatedagreement.I am certain that the enclosed proposal reflects our final under-standings reached in our negotiations,and submit same for your inspectionand approval.Iwould suggest that as soon as you have had an opportunity to review thecontract that you advise this office so that we may arrange for a mutuallyconvenient time, date and place to meet for the purpose of signing same. CHANNEL MASTER CORP.641On or about July 29 Berger called Ebert and arranged for a meeting on Au-gust 2. Ebert, Daley, Maier, and several other union representatives appeared forthe Union. Berger, Conrad, Stengel, and Belitsky, the traffic manager, appeared forthe Respondent Berger and Conrad stated that there were some "minor" changesin the contract that they wanted to discuss. Berger said, "For example, we neveragreed to incorporate the profit-sharing retirement plan by reference in this Agree-ment." The parties then proceeded to discuss the changes. They started out witharticle I, entitled, "Scope of Agreement." There was considerable discussion aboutwhat was meant by the language in this article. Although Ebert stated that theUnion had never claimed representation of the local truckdrivers, the Respondentinsisted upon clarification of the language in order to make it plain that local oper-ations were not covered by the article. Section 3 of article I. also was discussed.The Respondent wanted this section specifically to exclude successors of theRespondent. After the parties had discussed article I for about 2 hours, Daleyinquired' concerning the number of changes the Respondent wanted in the contract.Conrad answered, "Quite a bit more." Berger stated that the parties were "basicallyin agreement on the whole thing," but that there were "a few language problems."Daley then suggested that the Respondent draft the contract with the changes thatitwanted and send it to the Union. Conrad and Berger agreed to this. Ebert askedBerger if there was any truth to rumors that the Respondent had sold its aluminummill. Bergerreplied that the mill had not been sold but that such a sale was con-templated.Berger claimedthat the possible sale had been discussed at a previousmeeting.Ebert denied this andasked Bergerwhateffect a salewould have on thedrivers.Berger replied,"none of theemployees will be affected." Ebert also men-tioned to Berger that the drivers in the heavy fleet were stillcomplainingthat theywere working only 46 hours per week. Berger asked Belitsky if this was so. Belit-sky replied to the effect that he wasusinglocal carriers for some work rather thanthe Respondent's fleet, because it was "cheaper." He asked if this was "illegal."On August 27 Ebert called Berger and asked "what was holding up the finaliz-ing of the contract."Berger repliedthat there was a typing problem but that hewould send it to him shortly. On August 30, 1965, Berger mailed to Ebert theRespondent's version of the agreement. This contract differed in many materialrespects from that submitted by the Union on July 1.The above facts are based upon documentary evidence and upon portions of thetestimony of Ebert, Maier, Daley, Berger, and Conrad. Testimony contrary to theabove is not credited.C. Unilateral conduct1. Increases in compensationDuring early March 1964, the Respondent's drivers received notices of certainchanges in "pay procedures," effective March 7, 1964. In addition to the changes,the notice clarified some existing rules governing "pay and expenses." Maier testi-fied without contradiction that the changes involved an increase in pay for drivingtime, a 1-hour allowance with pay for paper work, and an increase of from 75 centsto $2 per day for meal allowance. The changes were put into effect. The Respond-ent did not notify or give the Union an opportunity to bargain with respect to theabove changes. In its original contract proposal, the Union had asked for anincrease of 75 cents in the meal allowance for a trip of 12 hours.On August 10, 1964, the Respondent notified its drivers of a change, effectiveretroactively toMay 1, 1964. The change increased the amount paid for "drops... after the first three" and applied to "mileage runs only." The Union receivedno notification from the Respondent as to this change.Also during August 1964, the Respondent gave all drivers in the light and heavyfleets a pay increase of 5 cents per hour. The drivers in the refrigerated fleet, whodid not receive the raise, constituted about 25 percent of the 35 drivers in theappropriate unit.Maier testified without contradiction that to his knowledge therewas no company practice of giving wage increases at specific times or at that par-ticular time of the year. The Respondent did not give the Union any prior noticeof the above wage increase.By notice dated February 22, 1966, the Respondent advised its drivers that,"on Feb. 19, 1966, a general increase in the wages of all hourly employeesbecame effective." The notice stated that the hourly rate for "over the roaddrivers"was increased 10 cents per hour to $2.65, that the mileage rate was in-creased by $ .0033, and that the new rates applied "to trips which began on and264-047-67-vol. 162-42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDafterFeb. 19, 1966." 10 The Respondent did not notify the Union of theseincreases.2.SubcontractingIt is undisputed that before about May 1, 1965, the Respondent subcontractedwork to common carriers; that such subcontracting was limited to times when theRespondent had more work than its own drivers were able to handle and did notaffect the number of hours of work of its drivers; and that after May 1, theRespondent used "a lot more carriers" than before, performing work formerly doneby the Respondent's drivers.It is also undisputed that the Respondent leased trucks both before and afterMay 1, 1965. However, before May, one of the Respondent's drivers usually wasassigned to a leased truck; after May 1 the Respondent's drivers were not used onleased trucks.The evidence shows that this new practice of the Respondent drastically reducedthe hours and pay of its drivers. Henry Miller for the 19 weeks through May 7,1965, worked, overtime (after 46 hours) every week except one and averaged about$170 a week. For the following 19 weeks he worked overtime only 9 weeks andaveraged about $130 a week. Joseph Sanabria for the 19 weeks through May 7worked overtime during 15 weeks." During the following 19 weeks there wereonly 10 weeks during which he worked some overtime. His average weekly pay fortheweeks through May 7 was about $160. Thereafter, his weekly average wasabout $135. For a similar period through May 7 there was only 1 week duringwhich Maier failed to work overtime. During this period his weekly earnings aver-aged about $181. For a like period after May 7 he failed to work any overtime dur-ing 9 weeks and his weekly earnings averaged about $126. William Spain for theperiod of 19 weeks through May 7 worked overtime every week, with averageweekly earnings of about $178. For 22 weeks after May 7 he did not work overtimeduring 8 weeks and his earnings averaged about $130 a week. The evidence dis-closes that the hours and wages of drivers William Brown, Robert Simonson, andMichael Cusato were likewise reduced after May 7. All of the above employeeswere drivers in the heavy fleet.In addition to reduced hours and wages, the Respondent's new practice causedthe layoff of at least one employee. Sanabria testified that he was laid oft on Au-gust 20, and that he was rehired on August 27 for the light fleet. At the hearing theparties stipulated that the Respondent "did lay off or otherwise separate" Brownand Simonson on May 28 and Crotty on August 17. Brown, Simonson, and Crottydid not appear at the hearing as witnesses.It is undisputed that the Respondent did not notify the Union of the changes initsoperating practices of subcontracting or in using leased trucks. As related andfound above, Ebert complained to Berger about the reduction in hours of thedrivers in the heavy fleet at the bargaining sessions held on June 4 and August 2,1965.3.Aluminum millOn September 25, 1965, drivers Miller, Cusato, and Maier were called to theoffice Stengel, Belitsky, and Tom Briggs, the Respondent's dispatcher, were pres-ent. Stengel told the employees that the Respondent had sold the aluminum mill to"V.A.W." and the heavy fleet trucks to Jan Leasing. He also told them that Res-nick had arranged with Jan Leasing so that they would have "first preference" forjobs with that company since it was going to truck for V.A.W. The employeesasked if they could be transferred to the light fleet. Stengel replied that there wereno openings in the light fleet at that time. He stated that they had "two choices,"either to take a layoff and go to "the bottom" of the seniority list for the light fleetor to apply for jobs with Jan Leasing. The employees then asked about their inter-est in the Respondent's profit-sharing retirement plan, mentioning that they had toioThe contract submitted by the Union onJuly1, 1965, provided that the hourly rateincrease to $2 65 and a mileage rate increase were to become effective May 15, 1966 Thecontract submitted by the Respondent on August 30, 1965, provided that the hourly rateincrease to $2 65 and a mileage rate increase were to become effective on May 1, 1966The mileage rate in the Respondent's contract NN as OS8290 per mile The rate in the Union'scontractwas 0890 per mile The rate effective February 19, 1966, as increased iias08830 per mile11 Sanabria worked in the light fleet until near the end of May of 1965 when he wastransferred into the heavy fleet CHANNEL MASTER CORP.643work through September 30 in order to be eligible for it. Stengel replied that theywould be paid for the week so that they would not lose it. The three employees wentto Jan Leasing thatsameday and applied for jobs.William Spain was a driver in the heavy fleet. During the early part ofSeptember, Briggs told him that his truck would be discontinued from service in theheavy fleet at the end of the week, and that he either could transfer to the lightfleet at the bottom of its seniority list or look for another job. Spain transferred tothe light fleet. In this work his trips were "strictly to New York City only." Aftersome few weeks he had another conversation with Briggs. Briggs told him that theRespondent was "changing the method of operation," that the New York City run"would be operated by one man," that it would be made only 3 days a week, andthat he (Spain) would "probably wind up with only about 46 hours a week onthat run." When Spain stated that the Respondent could not truck all of the mate-rial in 3 days, Briggs replied that the Respondent was going "to start shippingmore stuff by common carrier." He told Spain that Jan Leasing was going to takeover the Respondent's heavy equipment, that the company was going to do thetrucking for V.A.W., and that he should apply for a job with Jan Leasing.Spain obtained a job with Jan Leasing. He left the Respondent's employ onOctober 1.The conversation between Berger and Ebert at the meeting held on August 2 hasbeen related and found above. The Respondent did not give the Union any noticeconcerning the sale of the aluminum mill or the sale of the trucks.D. ConclusionsAt the hearing herein the Respondent objected to any testimony concerning eventswhich transpired prior to the settlement agreement in Case 3-CA-2440. The objec-tionwas overruled. In its brief the Respondent contends that conduct whichoccurred in the period prior to March 10, 1965, the date the Respondent signed thesettlement agreement, may not be found violative of the Act unless violation of thesettlement agreement is found in acts and conduct that occurred after that date. Inview of findings hereinafter made, violation of the settlement agreement by theRespondent did occur. Accordingly, findings herein are based in part upon conductoccurring prior to March 10, 1965.It is found that the Respondent violated Section 8(a)(5) of the Act on andafterMarch 4, 1964. This finding is based upon evidence showing that the Respond-ent did not bargain in good faith with the Union.Between November 21, 1963, and August 2, 1965, the parties held meetings onabout 22 occasions. The evidence shows that although the Union pressed theRespondent for meeting dates, it failed and refused to meet at reasonable intervalsand engaged in other dilatory tactics. This is particularly so during the periodbetween May 6 and October 30, 1964. At the meeting held on February 5, 1964,Berger stated that he would submit the Respondent's counterproposal after he andEbert had read through the Union's proposal, and that he would not meet againuntil after the hearing in the pending unfair labor practice case was concluded.On May 6 Ebert requested that negotiations be resumed as soon as possible. Bergerrefused, saying that he had to prepare a brief in the unfair labor practice case.When the Union's attorney wrote to Berger on May 6, suggesting meeting dates onMay 14 and 15, Berger answered that he could not agree to a date because of his"schedule" for "the balance of this month" and because he had to consult withResnick "as to his availability."When the parties finally did meet on June 11,Resnick was not present. At the conclusion of that meeting Berger would not agreeto the next meeting date, giving as a reason the length of time it would take forhim "to put together" the Respondent's counterproposal. When Ebert wrote to himon June 15 and asked when the counterproposal would be ready, Berger replied thatitwould not be completed "before late July or early August." Although Ebertcomplained about this long delay and urged a meeting in early July, Berger wouldnot agree to meet until August 11. This was exactly 2 months after the precedingmeeting. At the meeting held on August 11 the Respondent failed to produce thepromised written counterproposal. Instead it insisted on reading once again throughthe Union's proposal.The above furnishes an example of the delaying tactics employed by the Re-spondent during the negotiations.While there is no legal requirement for a partyto submit a written counterproposal, the failure to do so under certain circumstancesmay have a bearing on the question of good-faith bargaining. In my opinion, theRespondent's above conduct, namely its failure and refusal to meet at reasonable 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDintervals and its failure to submit a written counterproposal, standing alone, showsconclusively that the Respondent was not bargaining in good faith. In addition, otherconduct of the Respondent, hereinafter found, supports this conclusion.The evidence discloses that after March 4, 1964, the Respondent engaged in cer-tain unilateral conduct. It is undisputed that the Respondent did not notify or givethe Union an opportunity to bargain on any of the matters involved. On March 7,on August 10, on an undisclosed date during August 1964, and on February 22,1966, the Respondent either granted pay increases or otherwise made changes affect-ing the compensation of its drivers. There is no evidence that impasses had beenreached during the negotiations on any of the above. In fact, the evidence is tothe contrary in at least some instances. As related above, in its original proposalthe Union had asked for an increase to $3.75 for expenses on trips of less man 12hours. This was the amount granted on March 7, 1964. The pay increases, effectiveFebruary 19, 1966, had been agreed upon during the negotiations, but were not tohave become effective until May. It is found that the above unilateral conduct wasviolative of Section 8(a)(5) of the Act.On or about May 1, 1965, the Respondent departed from its usual practice inthe use of common carriers and leased trucks. It is undisputed that this subcontract-ing of unit work adversely affected the wages and hours of the drivers in the heavyfleet and caused the layoff of at least one employee. The Respondent contends inthis connection that its action was justified in view of the strike threat made byEbert at the meeting held on April 29, 1965. This contention is rejected. At thatsame meeting Ebert told Berger and Conrad that the strike threat was off because"substantial progress" toward a contract had been made. There was no strike orthreat of a strike thereafter.When Ebert brought up the reduced hours and wagesat the meeting held on June 4 and pointed out that the strike threat had been off"for over a month," Berger replied that "things" would be "getting back to normalnow." Notwithstanding this assurance, the Respondent continued its abnormal useof common carriers and leased trucks.The above conduct of the Respondent caused Maier, Miller, Spain, Cusato, Sana-bria, Brown, and Simonson to suffer a substantial loss of customary overtime earn-ings and caused the layoff of Sanabria from August 20 to 27, 1965. It is clear that,had Respondent honored its statutory bargaining obligation in the first instance. theseemployees would not have sustained such losses without the protection affordedthem by the bargaining process. As a result of such a bargaining process the work,instead of being subcontracted, might have been retained in the unit, in whichinstance the drivers would have suffered no loss. In any event, the Respondent wasobligated under the Act to afford the Union an opportunity to bargain about thesubcontracting of unit work before it took place, since it was the exclusive bargain-ing representative of the affected employees. Accordingly, and in view of theRespondent's past history of unfair labor practices, I find that the Respondent byunilaterally subcontracting unit work on and after about May 1, 1965, violatedSection 8(a)(3) and (5) of the Act.The complaint alleges that Brown, Simonson, and Donald Crotty were laid offin violation of Section 8(a)(3). At the hearing the parties stipulated that theRespondent "did lay off or otherwise separate" Brown and Simonson on May 28and Crotty on August 17, 1965. These employees did not appear as witnesses at thehearing; and there is nothing in the record to show the circumstances under whichtheir employment was terminated. I find that the General Counsel failed to sustainthe burden of proof as to these three employees.The Respondent sold its aluminum mill and its heavy fleet trucks on or aboutSeptember 25, 1965. It did not notify the Union of these sales or give it an oppor-tunity to bargain as to the effect such sales would have upon the drivers. WhenEbert at the meeting held on August 2 mentioned the rumored sale of the mill,Berger admitted that such a sale was being considered. However, he stated thatnone of the drivers would be affected if the sale were consummated. Thus, theUnion was effectively forestalled from bargaining as to the effect of a sale on unitemployees. No mention was made by the Respondent at any time about selling theheavy fleet trucks. It served this up to the Union as an accomplished fact. I findthat such unilateral conduct was violative of Section 8(a) (5) of the Act.As a result of the above, Maier, Miller, and Cusato terminated their employmentwith the Respondent on September 25. Their conversation with Stengel at the timehas been related and found above. In substance, he told drivers that they couldelect either to take a layoff and go to the bottom of the seniority list for the lightfleet or to accept preferential hiring by Jan Leasing. The General Counsel contends CHANNEL MASTER CORP.645that by such conduct the Respondent dealt directly with the employees and bypassedthe Union, thereby undermining its status as collective-bargaining representative. TheRespondent contends that such was not the case since Maier, the Union's steward,was present at the time. While the Respondent's contention may be valid insofar asa separate finding of violation of Section 8(a)(5) of the Act may be concerned,under all of the circumstances I believe that this conduct serves to confirm that theRespondent was not bargaining in good faith. In this connection it is noteworthythat during the negotiations the parties had agreed upon an overall seniority systemfor the drivers. However, the above was not the only instance of such conduct.The conversations between Spain and Briggs 12 have been related and found above.I find that the Respondent bypassed the Union and bargained directly with Spainconcerning rates of pay, wages, hours of employment, and other terms and condi-tions of employment thereby violating Section 8(a) (5) of the Act.The complaint alleges that Maier, Miller, Cusato, and Spain were laid off in vio-lation of Section 8(a) (3) of the Act. The evidence shows that on September 25Maier,Miller, and Cusato elected not to go on layoff status and terminated theiremployment with the Respondent by accepting jobs with Jan Leasing, and that onOctober 1 Spain chose to terminate his job with the Respondent and take a job withJan Leasing rather than be limited to 46 hours of work per week. The record issilent as to the reason why the Respondent sold its aluminum mill, but indicatesthat the sale of the heavy fleet trucks was related to the sale of the mill. Under thecircumstances I find that the General Counsel failed to sustain the burden of prov-ing that the separation of these four drivers from the Respondent's employmentwas violative of the Act.As related and found above, at the bargaining sessions held on April 29 andJune 4, 1965, with respect to a contract clause for a retirement plan, the Respond-ent proposed that the Union's plan apply to union members in the unit and that theRespondent's plan apply to nonmembers of the Union. Maier was present at bothof these meetings. The evidence discloses that the employees had been informed bythe Respondent that they were not fully entitled to their share of money in theretirement fund until they had participated in the plan for 5 years, and that some ofthe drivers had participated in the plan for less than 5 years. As related above, inthe prior unfair labor practice case the Board found that the Respondent's originalretirement plan was discriminatory in that it provided nonrepresentation by a unionas a requirement for participation.The General Counsel contends that by making its proposal at the April and Junemeetings the Respondent violated Section 8(a)(1) and (5) of the Act. This con-tention is rejected. It appears that at the meeting of April 29 the Respondent merelysuggested this proposal. That the Union did not take the Respondent's proposalseriously at the time is attested to by the fact that at a union ratification meetingthe employees were told that they could choose either the Respondent's or theUnion's retirement plan. Although Berger at the start of the meeting on June 4stated that Resnick was "very adamant" on this proposal, the Respondent withdrewfrom its position before the end of the meeting. However, while separate violationsof the Act in this connection are not found, I am of the opinion that this conductfurther establishes the Respondent's lack of good faith in the overall bargaining. Asfound above, at the bargaining session held on December 29, 1964, Berger statedthat the drivers could have "either plan."The General Counsel contends that the Respondent violated Section 8(a) (5) oftheAct in that it refused to sign a written agreement embodying rates of pay,wages, hours of employment, and other conditions of employment agreed upon withthe Union. The Respondent disputes the contention that the contract submitted bythe Union on July 1, 1965, represents the agreement of the parties, and adds thatthere were matters which the parties had agreed upon which were not included inthe submission.The evidence shows that as of June 4, 1965, the parties had agreed upon thecontract or substance of a contract, but had agreed on actual wording or languageonly in some instances. As related above, Daley made two changes in the draftprepared by Ebert. In addition to these deletions, this contract does not reflectagreement between the parties in other respects. For example, section 2 of article19 In its brief the Respondent contends that the evidence does not establish Briggs as asupervisor within the meaning of the Act. This contention is rejected. Miller, Sanabria,Spain, and Maier testified that Briggs was their "boss" or "immediate supervisor." BernardPitt testified without contradiction that he was laidoff byBriggs during May 1965, 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII,covering stewards, reads, "Stewards shall be granted super-seniority for thepurpose of layoff and rehire." Ebert admitted that the Respondent had wanted theword "only" added to this section. As to article V, Ebert admitted that the Respond-ent had agreed to the Union's position on seniority for purposes of layoff andrehire "only." Yet section 1(a) of article V reads in part, ". . . senior employeesshall have preference to work at the job at which the pay is highest, provided suchemployee is qualified." In addition to the above, there are other instances wherethe draft contract did not set forth correctly the agreement reached between theparties. Some were material, such as failure to exclude specifically the drivers of therefrigerated fleet from coverage under certain articles.In conclusion, the Respondent on June 4 merely had agreed to agree. It delegatedtoEbert the job of drafting a contract in accordance with his understanding ofwhat the parties had agreed to. Ebert and Daley failed to draft a contract whichcorrectly reflected the agreements reached by the parties. Although at the meetingheld on August 2 Berger and Conrad stated that the parties were basically inagreement on a contract but that some changes would have to be made and indi-cated a willingness to discuss and dispose of them, Daley suggested that theRespondent draft the contract in accordance with its understanding and submit itto the Union at a later date. This the Respondent did. It substituted its languagefor that used by the Union and included some of its own proposals, such as "no-strike" and "management rights" clauses. The evidence does not show that theRespondent consented to drop such proposals during the negotiations. Otherwise theRespondent's draft contained the substance of the agreements reached by the parties.Accordingly, I do not find a violation of the Act in this connection.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with its operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.Since it has been found that the Respondent has failed to bargain in good faithwith the Union in violation of Section 8(a)(5) of the Act, I shall recommend thatthe Respondent be ordered to bargain with the Union upon request as the exclusiverepresentative of all its employees in the appropriate unit concerning rates of pay,wages, hours, and other terms and conditions of employment, and if understandingsare reached, embody such understandings in a signed agreement. It has also beenfound that the Respondent violated Section 8(a) (5) of the Act by unilaterallychanging existing wage rates and other compensation of its employees, subcontract-ing out work and selling its aluminum mill and heavy fleet trucks, and bypassingthe Union and bargaining directly and individually with employees concerning ratesof pay, wages, hours of employment, and other terms and conditions of employ-ment. I shall, therefore, recommend that the Respondent be ordered to cease anddesist from such unilateral conduct.It has been found that the Respondent discriminated against Maier, Miller, Spain,Cusato, Sanabria, Brown, and Simonson, on and after about May 1, 1965, by pro-viding them with less employment than they normally would have received anddiscriminated against Sanabria by laying him off from August 20 to 27, 1965.Accordingly, it will be recommended that the Respondent make these employeeswhole for any loss of pay suffered by reason of the discrimination by payment toeach of them of a sum of money equal to that which he normally would haveearned as wages from the date of the discrimination to the date of the sale of itsheavy fleet trucks, or on or about September 25, 1965, or to the dates of theirtermination of employment in the cases of Brown and Simonson, less his net earn-ings during such period in accordance with the formula prescribed in F. W.Wool-worth Company,90 NLRB 289, together with interest on such sum, such interest tobe computed in accordance with the formula prescribed by the Board inIsis Plumb-ing & Heating Co.,138 NLRB 716. CHANNEL MASTER CORP.647Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) oftheAct.2.All over-the-road truckdrivers at the Respondent's Ellenville, New York, plant,excluding local drivers, all other employees, office clerical employees, professionalemployees, guards, and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9(b)of the Act.3.The Union has been at all times on and after September 30, 1963, the exclu-sive representative of all employees in the aforesaid appropriate unit for the pur-poses of collective bargaining within the meaning of Section 9(a) of the Act.4.By failing and refusing on and after March 4, 1964, to bargain collectivelyin good faith with the Union as the exclusive representative of all employees in theaforestated appropriate unit, the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.5By unilaterally changing existing wage rates and other compensation of itsemployees, subcontracting unit work, and selling its aluminum mill and heavy fleettruckswithout first notifying or affording the Union an opportunity to bargaincollectively, and by bypassing the Union and bargaining directly with the employeesin the appropriate unit concerning rates of pay, wages, hours of employment, andother terms and conditions of employment, the Respondent has committed unfairlabor practices within the meaning of Section 8(a)(5) of the Act.6.By providing Maier, Miller, Spain, Cusato, Sanabria, Brown, and Simonsonwith less employment than they normally received and by laying off Sanabria, theRespondent has engaged in unfair labor practices within the meaning of Section8(a)(3) of the Act.7.By the foregoing conduct the Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed to them by Section 7 ofthe Act and has thereby committed unfair labor practices within the meaning ofSection 8(a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law andupon the entire record in the case, I recommend that the Respondent, its officers,agents, successors, and assigns, shall be ordered to:1.Cease and desist from:(a)Refusing to bargain collectively with the Union, as the exclusive representa-tive of all employees in the appropriate bargaining unit.(b)Unilaterally changing the wages, hours, and other terms and conditions ofemployment of its employees in the unit and subcontracting out unit work or sell-ing equipment involving unit work without prior consultation with the Union.(c)Bargaining directly and individually with employees in the appropriate unitconcerning rates of pay, wages,, hours, and other terms and conditions ofemployment.(d)Discouraging membership in the Union, or in any other labor organizationof its employees, by discriminating against them in regard to their hire and tenureof employment or any term or condition of employment.(e) In any like or related manner interfering with, restraining, or coercingemployees in the exercise of their rights to self-organization, to form labor organi-zations, to join or assist the above-named Union, or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, and toengage in other concerted activities for the purposes of collective bargaining orother mutual aid or protection, and to refrain from any and all such activities,except to the extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment as authorizedin Section 8(a)(3) of the Act. 648DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request bargain collectively with the Union as the exclusive repre-sentative of the employees in the above-described appropriate unit with respect torates of pay, wages, hours of work, and other terms and conditions of employ-ment, and embody in a signed agreement any understandings reached.(b)Make whole Henry Maier, Henry Miller, William Spain, Michael Cusato,Joseph Sanabria,William Brown, and Robert Simonson in the manner set forthin the section of this Decision entitled "The Remedy."(c)Preserve and upon request make available to the National Labor Rela-tions Board or its agents for examination and copying all records necessary forthe determination of the amount of backpay due under these recommendations.(d) Post at its plant in Ellenville, New York, copies of the attached noticemarked "Appendix." 13 Copies of said notice to be furnished by the RegionalDirector for Region 3, after being duly signed by the Respondent or its authorizedrepresentative, shall be posted by Respondent immediately upon receipt thereofand maintained by it for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken to insure that said notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director for Region 3, in writing, within 20 days fromthe date of the receipt of this Decision what steps it has taken to complyherewith.14IT IS ALSO RECOMMENDED that the complaint be dismissed insofar as it relatesto the layoffs of Brown, Simonson, Crotty, Maier, Miller, Cusato, and Spain.11 In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice In the further event that the Board'sOrder is enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals Enforcing an Order"shall be substituted for the words"a Decisionand Order "11 In the event that this Recommended Order is adopted by the Board,this provision"NotifysaidRegional Director,inwriting,within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICETO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of theNational LaborRelations Board,and in order to effectuate the policies of theNational LaborRelationsAct, as amended,we herebynotify our employees that:WE WILL NOT unilaterally change the wages, hours, and otherterms andconditions of employment of our employees in the bargaining unit, or sub-contract out unit work or sell equipment involving unit work without priorconsultationwith Local Union No.445, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America.WE WILL NOTbargaindirectly andindividually with employees in the bar-gaining unit concerning rates of pay, wages,hours, and other terms and condi-tions of employment.WE WILL, upon request, bargain collectively with the above-named labororganization as the exclusive bargaining representative of all employees inthe following unit with respect to rates of pay,wages, hours of employment,and other conditions of employment,and if understandings are reached,embody such understandings in a signed agreement. The bargaining unit is:All over-the-road truckdrivers at our Ellenville,New York,plant, exclud-ing local drivers,allother employees,office clerical employees,profes-sional employees, guards, and supervisors as defined in the Act.WE WILL NOT in any othermanner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labororganizations,to join or assist the above-named labor organization, or anyother labor organization,to bargain collectively through representatives of their ENGINEEREDBUILDING PRODUCTS, INC.649own choosing,to engage in concerted activities for the purposes of collectivebargaining or mutual aid or protection,or to refrain from any or all suchactivities,except to the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as a condition of employ-ment as authorized in Section 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT discourage membership in Local Union No. 445, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,or any other labor organization of our employees,by discriminating againstthem in regard to their hire or,tenure.of employment,or any tenure of employ-ment, or any term or condition of employment.WE WILL make whole Henry Maier, Henry Miller, William Spain,MichaelCusato,Joseph Sanabria,William Brown,and Robert Simonson for any lossof pay suffered as a result of the discrimination against them.All ouremployees are free' to become,remain, or refrain from becoming orremainingmembers of any labor organization.'CHANNEL MASTERCORPORATION,Employer.--------.-,-----.-------------------^----------Dated--------------By----(Representative)(Title)This'notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they-may communicate, directly with the'Board'sRegionalOffice,Fourth Floor,The 120 Building, ^120'Delaware Avenue, Buffalo, New York 14202,Telephone 842-3112.EngineeredBuilding Products,Inc.andDistrictNo. 48,Interna-tional Associationof Machinistsand AerospaceWorkers,-AFL-CIO.,Case 30-CA-522. , January 5, 1967DECISION AND ORDEROn August 30, 1966, Trial Examiner William Seagle issued hisDecision in the above-entitled proceeding, finding that Respondenthad not engaged in the unfair labor practices alleged and recom-mending that the complaint be dismissed in its entirety, as set forthin the attached Trial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Decision and a supporting brief. TheRespondent filed a brief in answer to the General Counsel's excep-tions and a brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire record162 NLRB No. 54.